Citation Nr: 1602858	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-20 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a disability evaluation in excess of 50 percent for anxiety disorder.

3.  Entitlement to a total disability evaluation due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for erectile dysfunction, which he has alleged is due to the medications prescribed to treat his service connected anxiety disorder.

In April 2012, a VA examiner concluded that the Veteran's erectile dysfunction is less likely than not related to the Veteran's "mental health" because the Veteran has other comorbid medical conditions.  However, it is unclear whether the examiner intended this opinion to encompass the possible side effects of the Veteran's psychotropic medications or just the stress associated with the psychiatric disorder itself.  Because the Board is unable to determine whether the April 2012 VA examiner considered the Veteran's contention that the medications prescribed to treat his service connected anxiety disorder cause or aggravate his erectile dysfunction, an addendum medical opinion is required to resolve this ambiguity.

Additionally, the Veteran is seeking an increased evaluation for his service connected anxiety disorder.  He was last afforded a VA examination of this disability in April 2012.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be afforded a new VA psychiatric examination.

As the severity of the Veteran's anxiety disorder is related to his claim for TDIU, this issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Additionally, the Board notes that the Veteran recently submitted a claim for vocational rehabilitation.  As the records associated with this claim, particularly any vocational assessments, are potentially relevant to the Veteran's claim, on remand, they should be associated with the Veteran's claims file.  See Moore v. Gober, 10 Vet. App.436, 440 (1997)(where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them).  

Accordingly, the case is REMANDED for the following action:

1. Associate all current VA outpatient treatment records with the Veteran's claims folder.

2. Associate any records associated with the Veteran's claim for vocational rehabilitation, including any vocational assessments, with his claims folder.

3. Once this is done, the RO should refer the Veteran's claims file for an addendum medical opinion concerning the etiology of his erectile dysfunction. 

The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's erectile dysfunction was caused or permanently aggravated by any medications prescribed to treat his service connected anxiety disorder.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for a new VA examination of his anxiety disorder.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and occupational functioning, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

